DETAILED ACTION
Amendment submitted December 22, 2021 has been considered by examiner. Claims 1, 3-14, and 16-30 are pending. 


Response to Arguments
Applicant's arguments filed December 22, 2021 have been fully considered but they are not persuasive. 

The Applicant states “that one of ordinary skill in the art would not equate a physical processing unit with a calculating node that is defined a set of database operations or a calculation engine that is a software process. Therefore, Applicant respectfully submits that the Office is using two different definitions for applicant’s “processor” claim element and that one of ordinary skill in the art would not look to combine Weyerhaeuser with either Haas or Jones. Accordingly, Applicant respectfully submits that the combination of the Weyerhaeuser, Haas, and Jones is not a prima facie combination.” The Examiner respectfully disagrees.
Weyerhaeuser [0028] discloses calculating operation to execute queries (i.e. query plan) in parallel, including sub-queries (which does not seem to be claimed). Weyerhaeuser [0028] further discloses pushing down intermediate results and that such pushing may be done in parallel. 
While Weyerhaeuser is not explicit that physical processors are used to process queries, Haas [0053] discloses using physical processors to process queries.
As such, the combination of Weyerhaeuser processing/calculating queries in a computing environment and Haas using physical processors to process queries, discloses the above argued features. The reason to do so is that using a second processor to process data makes the overall processing faster.

The Applicant also states that the cited art does not disclose “stor[ing] a final result to a persistent storage device within a storage platform.” The Examiner respectfully disagrees.
Weyerhaeuser [0036] discloses that final results are incorporated into at least hierarchy tables, which are stored in at least columns that are persistently stored. Furthermore, as can be seen in Weyerhaeuser Figure 3, results are stored into either a row store or a column store, which are persistently stored.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-14, 16-19 and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Weyerhaeuser et al (US Patent Application Publication 2014/0372365) in view of Hass et al (US Patent Application Publication 2011/0040744) and further in view of Jones (US Patent 8,074,210).

Claims 1, 14 and 27: Weyerhaeuser discloses a non-transitory medium, a method and a system comprising:
process, within a first processor, a set of data with a first operator of a query plan for a query to generate an intermediate result of the query plan [0028, 0034]. [See at least generating results, including intermediate results.]

push, by the first processor, during execution of the query plan, the intermediate result in the query plan for processing by a plurality of secondary operators within the plurality of second processors [0028]. [See at least pushing down intermediate results. For feature dealing with “plurality of second processors, see at least below rejection in view of Haas.]

store a final result to a persistent storage device within a storage platform [Fig. 3, 0026, 0028, 0036]. [Weyerhaeuser executes queries with intermediate results to get final results. The final results do not exist in a vacuum. They are stored in memory. For example Weyerhaeuser [0036] discloses joining tables to final results. That is interpreted that the final results are stored in persistent memory. Also, Weyerhaeuser in Figure 3 shows that results are stored into either a row store or a column store, which are persistently stored. Even if Weyerhaeuser does not explicitly describe persistent storage, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Weyerhaeuser to store final results in persistent storage in order to later retrieve the results.]


	However, Weyerhaeuser alone does not explicitly disclose the rest of the limitations.

	Haas discloses:
plurality of second processors that generate a plurality of second results [0053]. [See at least processing queries (and generating results) on multiple processors.]

	Jones discloses: 
wherein each of the plurality of second processors store at least some of the plurality of intermediate results in a local cache that corresponds to that second processor (Col 4 ln 26-33). [See at least storing intermediate results in a cache of a processor executing an algorithm. Furthermore, the combination of Jones’ storing results in a cache of a processor with Haas’ having multiple processors, disclose the instant limitation because it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Haas with Jones in order to store data in each processor for faster data retrieval.]

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Weyerhaeuser with Haas and Jones. One would have been motivated to do so in order to store each result in a local processor in order for the operation to be more efficient without having “the intermediate results will be repeatedly written to memory and read back.”
Claims 3 and 16: Weyerhaeuser as modified discloses the medium and method of Claims 1 and 14 and Weyerhaeuser further discloses access the query plan for the set of data referenced by the query [0028].
	Claims 4, 17 and 28: Weyerhaeuser as modified discloses the medium, the method and the system of Claims 1, 14 and 27 and Haas further discloses wherein each of the first processor and the one or more second processors are decoupled from the persistent storage device [Fig. 1].
	Claims 5, 18 and 29: Weyerhaeuser as modified discloses the medium, the method and the system of Claims 1, 14 and 27 and Weyerhaeuser further discloses wherein the plurality of second results is generated without writing the intermediate result to the persistent storage device [0034]. [See at least results being stored in a view only for a particular query.]
Claims 6, 19 and 30: Weyerhaeuser as modified discloses the medium, the method and the system of Claims 1, 14 and 27 and Weyerhaeuser further discloses wherein each of the plurality of secondary parallel execution processes the intermediate result with a different operation  [0026]. [See at least using different joins. Also see at least using split and merge operations.]
	Claims 8 and 21: Weyerhaeuser as modified discloses the medium and method of Claims 1 and 14 and Weyerhaeuser further discloses wherein the intermediate result comprises a plurality of rows of database data [0028, 0032]. [Results of a query operation are returned in various forms such as at least tables, which contain rows. Also, returning result in a row as opposed to any other form is considered designed choice of the result. Furthermore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Weyerhaeuser to provide a particular result as rows based at least on user preference for the result.]
Claims 9 and 22: Weyerhaeuser as modified discloses the medium and method of Claims 1 and 14 and Weyerhaeuser further discloses wherein each of the plurality of secondary operators are unique operators [0026]. [See at least using different joins. Also see at least using split and merge operations.]
	Claims 10 and 23: Weyerhaeuser as modified discloses the medium and method of Claims 1 and 14 and Weyerhaeuser further discloses wherein the intermediate result is not materialized [0034].
Claims 11 and 24: Weyerhaeuser as modified discloses the medium and method of Claims 1 and 14 and Weyerhaeuser further discloses wherein the intermediate result generated by the first operators is not materialized to a temporary structure [0034].
	Claims 12 and 25: Weyerhaeuser as modified discloses the medium and method of Claims 1 and 14 and Haas further discloses wherein the each of the first processor and second plurality of processors is coupled to the persistent storage device via a communications network [Fig. 1].
	Claims 13 and 26: Weyerhaeuser as modified discloses the medium and method of Claims 1 and 14 and Weyerhaeuser further discloses receive the query for information stored in one or more databases [0029, 0034].


Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Weyerhaeuser et al (US Patent Application Publication 2014/0372365) in view of Hass et al (US Patent Application Publication 2011/0040744) further in view of Jones (US Patent 8,074,210) and further in view of Burger et al (US Patent Application Publication 2012/0059817).

Claims 7 and 20: Weyerhaeuser as modified discloses the medium and method of Claims 1 and 14 but Weyerhaeuser does not explicitly disclose delay operation of at least one of the plurality of secondary parallel execution processes so as to coordinate timing among other secondary parallel execution processes of the plurality of secondary parallel execution processes.
However, Burger [0060-0061, 0098] discloses delaying portion of an execution plan. That means that at least operation of a secondary operator will be delayed.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Weyerhaeuser with Burger. One would have been motivated to do so in order to at least to “monitor workload performance” for optimal execution.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX GOFMAN/Primary Examiner, Art Unit 2163